Case 5:19-cv-00105-EEF-MLH Document 4 Filed 01/30/19 Page 1 of 2 PageID #: 103



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

CLINTON STRANGE                                     CIVIL ACTION NO. 19-cv-0105

VERSUS                                              JUDGE FOOTE

ETHOS DATA MANAGEMENT, INC., ET AL MAGISTRATE JUDGE HORNSBY


                                 MEMORANDUM ORDER

       Clinton Strange (“Plaintiff”), who is self-represented, filed this civil action against

Ethos Data Management, Inc., James McManus, and Colby Galuska, for alleged violations

of federal law, including the Telephone Consumer Protection Act of 1991. Plaintiff is

advised that this is a court proceeding that will require significant time and effort from him

to achieve a decision on the merits of his claims. Plaintiff will first need to serve his

complaint on the defendants. Service on Ethos may be accomplished by delivering the

summons, which will be issued by the Clerk of Court, and a copy of the complaint to Ethos’

registered agent for service or other person authorized to receive service under Federal

Rule of Civil Procedure 4. Plaintiff must also serve the individual defendants, Mr.

McManus and Mr. Galuska, pursuant to Rule 4, which sets forth the various means of

delivery and service. Plaintiff must complete service and file evidence of service within

90 days of the filing of his complaint, which will be April 28, 2019. Failure to do so may

result in dismissal of this civil action.
Case 5:19-cv-00105-EEF-MLH Document 4 Filed 01/30/19 Page 2 of 2 PageID #: 104



        If Plaintiff succeeds in serving the defendants, the defendants will likely file

answers. The court will then set deadlines for conducting discovery and the filing of

motions. If the case survives that process, the court will set a trial date and related

deadlines. Plaintiff, although he is self-represented, will be obligated to follow the court’s

orders and the applicable procedural rules. Neither the judge’s staff nor the Clerk of Court

may give him legal advice.

        Plaintiff must keep the court informed of a current address. If Plaintiff should have

a change in address, Plaintiff must notify the Clerk of Court in writing. If mail is issued to

Plaintiff and it is returned for an insufficient address, that may lead to dismissal of this

case. If at any time Plaintiff does not wish to pursue this case, Plaintiff may communicate

that to the court in writing, and the case will be dismissed.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 30th day of January,

2019.
